COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 IN THE INTEREST OF:                           §              No. 08-15-00001-CV

 J. H. III.,                                   §                 Appeal from the

 A CHILD                                       §            65th Judicial District Court

                      Appellant                §            of El Paso County, Texas

                                               §              (TC# 2013DCM2786)

                                               §
                                             ORDER

        The Court GRANTS Cecilia E. Looney’ third request for an extension of time within

which to file the Reporter’s Record until April 16, 2015.    NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

        It is further ORDERED that Cecilia E. Looney, Official Court Reporter for the 65th

District Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same

to this Court on or before April 16, 2015.

        IT IS SO ORDERED this 16th day of March, 2015.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.